                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


 RAYMOND J. DAVIDSON, SR.,

               Plaintiff,

      v.                          Civil No. 18-15709 (NLH/KMW)

 PROBATION CHILD SUPPORT          OPINION
 ENFORCEMENT SERVICES,
 BURLINGTON COUNTY FINANCIAL
 DIVISION, PSI SECURITY &
 INVESTIGATIONS, NEW JERSEY
 DEPARTMENT OF HUMAN SERVICES,
 and CAMDEN COUNTY PROBATION,

               Defendants.


APPEARANCES:

RAYMOND J. DAVIDSON, SR.
208 ROANOKE RD
CHERRY HILL, NJ 08003

     Pro se Plaintiff.

SHMUEL BUSHWICK
DEPUTY ATTORNEY GENERAL
R.J. HUGHES JUSTICE COMPLEX
P.O. BOX 116
TRENTON, NEW JERSEY 08625

     Attorney for Defendants Probation Child Support Enforcement
Services, Burlington County Financial Division, New Jersey
Department of Human Services, and Camden County Probation.

NICOLE MARIE VARISCO
QUINTAMOS RIETO WOOD & BOYER
99 HUDSON ST
5TH FLOOR
NEW YORK, NY

     Attorney for Defendant PSI Security & Investigations.
HILLMAN, District Judge

     This case concerns civil rights claims brought under 42

U.S.C. §§ 1981, 1983, and 1985.    Plaintiff alleges incorrect

information regarding child support obligations and payments led

to his incarceration for failure to pay.       Currently before the

Court are Defendants’ Motions to Dismiss and Plaintiff’s Motion

for Default.   For the reasons discussed herein, State

Defendants’ Motion to Dismiss will be granted and Defendant

PSI’s Motion to Dismiss and Plaintiff’s Motion for Default will

be denied, as moot.

                              BACKGROUND

     The Court takes its recitation of facts from Plaintiff’s

Complaint and Amended Complaint.       The actions complained of

occurred between 2003-2018.    The matter stems from child support

obligations and payments, and whether Plaintiff has made those

payments.   It appears that a recent calculation provided by

Plaintiff puts the arrears at around $30,000.       Plaintiff alleges

that number is incorrect.   This incorrect number, according to

Plaintiff, is “due to the negligence of the[] defendants by

failing to properly enter infoformation [sic] supplied to them

each year,” a failure to take into account changes in status,

like his homelessness, and Joe Enedetti’s – an employee of

Burlington County’s probation office – failure “to[]enter orders

as far back as 1999 [and] . . . fail[ure] to give a proper

                                   2
acouting [sic] and . . . credtit [sic] for payments in 2004 in

the sum of $3,000.00.”

     As evidence of the wrongfulness of this conduct, Plaintiff

alleges multiple New Jersey state court judges have commented

that Burlington County Probation “is the problem.”    As a result,

Plaintiff claims he “was arrested and dataianed [sic] under

fause pretence [sic] strip serch embaressed [sic].”   Plaintiff

claims in 2007, 2016, and 2017 he was incarcerated for a total

of seventy-seven days.

     On November 6, 2018 Plaintiff filed a complaint against the

Administrative Office of the Courts, Probation Services

Division, Child Support Enforcement Services (“Enforcement

Services”), the State of New Jersey Judiciary, Burlington

Vicinage Finance and Probation Division, the State of New Jersey

Department of Human Services, the State of New Jersey Judiciary,

Camden Vicinage Finance Probation Division (the “Probation

Division” and, collectively, the “State Defendants”), 1 and PSI

Security & Investigation (“PSI”).    Plaintiff claims civil rights

violations under 42 U.S.C. §§ 1981, 1983, and 1985 against all

Defendants.   The same day, this Court granted Plaintiff’s

application to proceed in forma pauperis and the Clerk filed

1 The Court notes these Defendants were improperly pled as
Probation Child Support Enforcement Services, Burlington County
Financial Department, and the “New Jersey State Department of
Human Service Office of Administration [sic],” and Camden County
Probation, respectively.
                                 3
Plaintiff’s Complaint.    Summons were issued thereafter.   On

November 28, 2018, Plaintiff filed an Amended Complaint adding

the Probation Division and charges under 18 U.S.C. §§ 241, 242,

and 245 against all Defendants.

     Plaintiff requests four types of relief: (1) an injunction

against Enforcement Services to block any retaliation for filing

the complaint, (2) an injunction ordering an independent audit

to determine the proper amount of child support owed, (3)

compensatory damages in the amount of $378,747.14, and (4)

declaratory judgment concerning a portion of the Social Security

Act and its application to child support obligations.

     On January 8, 2019, Plaintiff filed a Motion for a

Preliminary Injunction.    On January 16, 2019, State Defendants

filed opposition and a Cross-Motion to Dismiss.    On January 28,

2019, Defendant PSI filed a Motion to Dismiss.    On January 29,

2019, this Court denied Plaintiff’s Motion for a Preliminary

Injunction.   On March 25, 2019, Plaintiff filed a Motion for

Default against Defendant PSI.    On May 6, 2019, Plaintiff filed

a Motion to Compel.   On May 22, 2019, Defendant PSI requested

the Court hold a status conference.    Magistrate Judge Karen M.

Williams held a status conference on June 18, 2019.    Judge

Williams directed Plaintiff to file opposition to Defendants’

Motions to Dismiss and dismissed Plaintiff’s Motion to Compel as

moot.   Defendants’ Motions to Dismiss and Plaintiff’s Motion for

                                  4
Default have been fully briefed and are ripe for adjudication.

                             ANALYSIS

     A.   Subject Matter Jurisdiction

     This Court possesses subject matter jurisdiction over this

action pursuant to 28 U.S.C. § 1331.

     B.   Motion to Dismiss Standard

     When considering a motion to dismiss a complaint for

failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).    It is well

settled that a pleading is sufficient if it contains “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”   FED. R. CIV. P. 8(a)(2).

     “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”    Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

                                 5
40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

          To determine the sufficiency of a complaint, a
     court must take three steps.    First, the court must
     “tak[e] note of the elements a plaintiff must plead to
     state a claim.”    Second, the court should identify
     allegations that, “because they are no more than
     conclusions, are not entitled to the assumption of
     truth.” Third, “whe[n] there are well-pleaded factual
     allegations, a court should assume their veracity and
     then determine whether they plausibly give rise to an
     entitlement for relief.”

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 664, 675, 679 (2009)).       A court may “generally

consider only the allegations contained in the complaint,

exhibits attached to the complaint and matters of public

record.”   Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)

(citing Pension Benefit Guar. Corp. v. White Consol. Indus.,

Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

     A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in


                                   6
the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).    “A motion to dismiss

should be granted if the plaintiff is unable to plead ‘enough

facts to state a claim to relief that is plausible on its

face.’”    Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

      C.    Motion to Dismiss

      State Defendants offer four reasons why the counts asserted

against them should be dismissed: (1) Younger abstention

requires this Court to abstain from hearing the claims in this

matter, (2) sovereign immunity bars certain claims against them,

(3) Rooker-Feldman abstention requires this Court to abstain

from hearing the claims in this matter, and (4) Plaintiff’s

Complaint fails to comply with Federal Rule of Civil Procedure

8.   Defendant PSI offers two reasons why the counts asserted

against it should be dismissed: (a) the Court lacks general or

specific personal jurisdiction over it and (b) Plaintiff has

failed to state a claim against it.

      Before considering the arguments of the parties, the Court

first notes that Plaintiff attempts to bring several criminal

charges against Defendants pursuant to 18 U.S.C. §§ 241, 242,

and 245.    Plaintiff has brought these claims in a civil action.

This Court lacks the authority to grant Plaintiff this type of

relief in a federal civil action.     See Concepcion v. Resnik, 143

                                  7
F. App’x 422, 425-26 (3d Cir. 2005) (citing United States v.

Friedland, 83 F.3d 1531, 1539 (3d Cir. 1996) (“The United States

Attorney is responsible for the prosecution of all criminal

cases within his or her district.”)); see also Capogrosso v.

Supreme Court of N.J., 588 F.3d 180, 184 (3d Cir. 2009)

(“[I]ndividual citizens do not have a constitutional right to

the prosecution of alleged criminals.”).    Accordingly, all of

Plaintiff’s claims which attempt to initiate a criminal

prosecution against Defendants will be dismissed, with

prejudice.

     State Defendants argue this matter should be dismissed, in

its entirety, because it is subject to the Younger abstention

doctrine.    Plaintiff states this Court has subject matter

jurisdiction, but does not directly rebut any of the arguments

made by State Defendants.    Nevertheless, this Court will examine

State Defendants’ arguments on the merits.

     The most recent Supreme Court formulation of the Younger

abstention doctrine can be found in Sprint Communications, Inc.

v. Jacobs, 571 U.S. 69 (2013).    The Supreme Court noted the

three circumstances under which a federal court should consider

whether to abstain from hearing a case: (1) “[w]hen there is a

parallel, pending state criminal proceeding,” (2) when there are

“particular state civil proceedings that are akin to criminal

prosecutions,” and (3) when there are particular state civil

                                  8
proceedings that “implicate a State’s interest in enforcing the

orders and judgments of its courts.”     Id. at 72-73 (citing

Huffman v. Pursue, Ltd., 420 U.S. 592 (1975); Pennzoil Co. v.

Texaco Inc., 481 U.S. 1 (1987)).

     If the underlying state court case fits within one of these

categories, a federal court should consider an additional three

factors.   First, is there “an ongoing state judicial

proceeding”; second, “do the proceedings implicate important

state interests”; and third, “is there an adequate opportunity

in the state proceedings to raise constitutional challenges.”

Middlesex Cty. Ethics Comm’r v. Garden State Bar Ass’n, 457 U.S.

423, 432 (1982).

     To determine whether Younger abstention is appropriate, the

Court will first determine whether the underlying state court

proceeding is within the class of cases contemplated as

deserving of abstention.     Second, the Court will examine the

three factors to determine whether Younger abstention is

appropriate.

     First, the Court must determine whether the state court

proceeding is of the type that is amenable to Younger

abstention.    It is.   It appears, from Plaintiff’s own filings,

that there is continuing litigation in the Superior Court of New

Jersey, Chancery Division, Family Part concerning the amount

Plaintiff owes in child support and whether any criminal

                                   9
consequences should attach to a failure to pay those

obligations.   The Third Circuit has explicitly held that a child

support order and its attendant litigation is the type of matter

which is amenable to Younger abstention.    See Anthony v.

Council, 316 F.3d 412, 417-423 (3d Cir. 2003) (holding Younger

abstention applies in cases involving active child support

orders in New Jersey); DiPietro v. N.J. Family Support Payment

Ctr., 375 F. App’x 202, 205 (3d Cir. 2010) (noting Younger

abstention is applicable to child support proceedings because

“New Jersey courts are charged with monitoring, enforcing, and

modifying child support obligations throughout the duration of a

child support order”).

     Because this type of case is amenable to abstention, the

Court must consider whether it satisfies the three factors

discussed supra.   The first factor is satisfied here.   The

documents attached by Plaintiff to his Complaint and the

allegations in his Complaint show that he is still subject to a

child support order.   Therefore, that matter is pending.

Anthony, 316 F.3d at 419 (holding that because the plaintiffs

were “under a child support order” that matter was pending).

     The second factor is whether an important state interest is

implicated in the pending matter.    As stated in Anthony:

     New Jersey has an overriding interest in ordering,
     monitoring, enforcing and modifying child support
     obligations.  Any ruling in this action would surely

                                10
     affect this interest.   As such, the second predicate
     of our Younger test is satisfied.

316 F.3d at 421.    See also Lisboa v. N.J. Div. of Child Prot. &

Permanency, 1:18-cv-08744 (NLH/JS), 2019 U.S. Dist. LEXIS 19644,

at *9 (D.N.J. Feb. 7, 2019) (collecting cases on this point and

stating “the case law makes it abundantly clear that it is

inappropriate for a federal court to interfere with the state’s

interest in administering its own family court”).         The Court

finds the second factor has been satisfied.

     The third factor is whether there is an adequate

opportunity to raise constitutional arguments.         In Anthony, the

Third Circuit addressed this factor in exactly the same

circumstances.    316 F.3d at 422.       In that matter, the Third

Circuit held the Family Part of New Jersey Superior Court

constitutes a “continuing, open and available forum to raise any

issues.”   Id.   The Third Circuit also noted those under the

auspices of the Family Part’s jurisdiction the plaintiff

retained appellate rights.    Id.    The third factor is satisfied

here.

     But, even if these three factors are satisfied, “abstention

is not appropriate if state proceedings are being undertaken in

bad faith, or if there are other extraordinary circumstances,

such as where state proceedings are based on a flagrantly

unconstitutional statute.”    Gwynedd Props., Inc. v. Lower


                                    11
Gwynedd Twp., 970 F. 1195, 1200 (3d Cir. 1992) (citing

Middlesex, 457 U.S. at 435).    Thus, the Court must determine

whether abstention is inappropriate based on any of the reasons

discussed supra even though all the Younger factors have been

satisfied.

     There is no indication that any statute at-issue is

facially unconstitutional.    As a result, the only other way this

Court may continue to assert jurisdiction is if the state

proceedings are being undertaken in bad faith and for the

purposes of harassment.    It is Plaintiff’s burden to establish

this exception to abstention.    Schall v. Joyce, 885 F.2d 101,

106 (3d Cir. 1989).    Plaintiff has not argued bad faith or

harassment.   In fact, Plaintiff’s Complaint states it was not

bad faith, but the “negligence” of Defendants which caused the

alleged constitutional violations.    As Plaintiff has not met his

burden to establish bad faith or harassment, this Court must

abstain in this matter.

     Therefore, all claims, against all Defendants, fall within

Younger abstention.    See, e.g., Gormley v. Gormley, No. 17-cv-

7874 (NLH/AMD), 2018 U.S. Dist. LEXIS 83694, at *1-11 (D.N.J.

May 18, 2018) (dismissing federal and state claims requesting

injunctive, declaratory, and compensatory relief against private

and state actors).    Accordingly, this Court will dismiss this

case in its entirety pursuant to the Younger doctrine.    Because

                                 12
this Court finds that Younger abstention applies to this matter,

this Court cannot hear any of the claims asserted by Plaintiff.

Additionally, the finding that Younger abstention is applicable

moots Defendant PSI’s Motion to Dismiss and Plaintiff’s Motion

for Default, as all claims are dismissed against all defendants.

                           CONCLUSION

     For the reasons stated herein, the Court will grant State

Defendants’ Cross-Motion to Dismiss and deny Defendant PSI’s

Motion to Dismiss and Plaintiff’s Motion for Default as moot.

This matter will be dismissed in its entirety.

     An appropriate Order will be entered.



Date: July 30, 2019                  s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               13
